Allowability notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers field on 5/12/22.
2.	The instant application claims priority from provisional application 62747785, filed 10/19/2018.

Claim status
3.	In the claim listing of 5/12/22 claims 1-33 are pending in this application. Claim 1 is amended. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Drawings -Nucleic acid sequence compliant
4.	The drawing for figure 2 was received on 5/12/22.  The drawing is acceptable.
	The previous objection to the drawing has been withdrawn in view of identifying the sequence present in figure 2 by SEQ ID NOS. The drawings are nucleic acid sequence compliant. The nucleic acid sequences submitted on 5/12/22 has been accepted by the office on 5/13/22.  

Specification-Objection withdrawn
5.	The previous objection to the specification has been withdrawn in view of identifying the nucleic acid sequences present in figure 2 by SEQ ID NOS. The specification is nucleic acid compliant.
Claim Rejections - 35 USC § 112(b) rejection withdrawn
6.	The previous rejection of claims 1-33 under 35 USC 112(b) has been withdrawn in view of amending claim 1. The arguments are directed to amending the claim 1.
	The amendments do not introduce new matter as applicant has identified support in the instant specification (Remarks, pg. 13).

Examiner’s comment
7.	Claims 1-33 are presented in the same order as presented by the applicant.

Conclusion
8.	Claims 1-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634